DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on October 26, 2021 is acknowledged.  Applicant’s election without traverse of Group I, Species 5, claims 1-6 and 8-14 in the reply via email on November 16, 2021 is acknowledged as well.  Claims 7 and 15-20 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 U.S.C. 102 or 103(a)
When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  §2113
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-6, 8-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (Wang) (US 2019/0131267 A1).
	In regards to claim 1, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses a semiconductor package (items 30, 32, 40, 42, 44, 50), comprising: a semiconductor die (items 360, 340, 460, 560, 540); a device layer (items 308, 408, 508) stacked over the semiconductor die (items 360, 340, 460, 560, 540), the device layer (items 308, 408, 508) comprising an edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) located at an edge of the semiconductor package (items 32, 40, Figs. 5, 6A, 6B) and a waveguide (items 306, 406, 506)  connected to the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B); an insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) stacked over the device layer (items 308, 408, 508), the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G) comprising a first dielectric material; a buffer layer (items 380, 480, 580) stacked over the insulator layer (items, 304, 404, 402, Fig. 8 or 502, Fig. 9G), the buffer layer (items 380, 480, 580) comprising a second dielectric material; and connective terminals (items 386, 486, 586), disposed on the buffer layer (items 380, 480, 580) and reaching the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) through contact openings of the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G).

	In regards to claim 2, Wang does not specifically disclose wherein the second dielectric material is silicon oxide, but discloses that dielectric layers/materials can include, for example but not limited to, a polymer material, such as epoxy, polyimide, polybenzoxazole (PBO), and the like, or can be formed of commonly known dielectric materials, such as spin-on glass, silicon oxide (SiO), silicon oxynitride (SiON), or the like (paragraph 26).
	It would have been obvious to modify the invention to include a second dielectric material of silicon oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 3, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses wherein the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) is in direct contact with the buffer layer (items 380, 480, 580).
	In regards to claim 4, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses further comprising an interconnection structure (items 320, 420, 520) disposed between the semiconductor die (items 360, 340, 460, 560, 540) and the device layer (items 308, 408, 508).
	In regards to claim 5, Wang (Figs. 8, 9G and associated text and items) discloses further comprising an etch stop layer (items 404, 504) disposed in contact with the insulator (items 402, 502) on one side and, on an opposite side, with one layer selected from the buffer layer (items 380, 480, 580) and the device layer (items 308, 408, 508), wherein the etch stop layer (items 404, 504) comprises a material conferring etching selectivity to the etch stop layer (items 404, 504) with respect to the first dielectric material.
	In regards to claim 6, Wang (Figs. 8, 9G and associated text and items) discloses wherein the etch stop layer (items 404, 504) contacts the device layer (items 408, 508), and the connective terminals (items 486, 518 or 518 plus 586) extend through the buffer layer (items 480, 580) and the insulator layer (items 402, 502).
	In regards to claim 8, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses a semiconductor package (items 30, 32, 40, 42, 44, 50), comprising: an interconnection structure (items 320, 420, 520); a semiconductor die (items 360, 340, 460, 560, 540) connected to one side of the interconnection structure (items 360, 340, 460, 560, 540); a device layer (items 308, 408, 508) disposed at an opposite side of the interconnection structure (items 360, 340, 460, 560, 540) with respect to the semiconductor die (items 360, 340, 460, 560, 540), the device layer (items 308, 408, 508) comprising: an optical device (items 308, 408, 508, paragraph 25); an edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) located at an edge of the semiconductor package (items 30, 32, 40, 42, 44, 50), wherein the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) is adapted to receive light of at least one wavelength; and a waveguide (items 308, 408, 508, paragraph 25) adapted to transmit the light from the edge coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) to the optical device (items 308, 408, 508, paragraph 25), an insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), disposed at an opposite side of the device layer (items 308, 408, 508) with respect to the interconnection structure (items 320, 420, 520), wherein the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) comprises a first dielectric material; and a buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), disposed on the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) and comprising a second dielectric material, wherein, at the at least one wavelength, a refractive index of the second dielectric material is in a range from a refractive index of air to a refractive index of the first dielectric material.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify embodiments of Wang with the edge coupler of other embodiments for the purpose of connecting internal and external optical devices.
	In regards to claim 9, Wang (Figs. 5, 6B and associated text and items) discloses wherein, along the edge of the semiconductor package (items 30, 32, 40, 42, 44, 50) where the mode (edge) coupler (items 358, mentioned as 458 in paragraph 47, but labeled as 438 in figure 6B) is located, a side surface of the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) and a side surface of the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G) are substantially coplanar.
	In regards to claim 10, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses further comprising a connective terminal (items 386, 486, 518 or 518 plus 586) disposed on and extending through the buffer layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G).
	In regards to claim 13, Wang (Figs. 8, 9G and associated text and items) discloses further comprising an etch stop layer (items 404, 504) disposed between the insulator layer (items 404, 504) and the device layer (items 308, 408, 508), wherein the connective terminal (items 386, 486, 518 or 518 plus 586) is in contact with the etch stop layer (items 404, 504).
	In regards to claim 14, Wang (Figs. 8, 9G and associated text and items) discloses wherein the at least one wavelength is in the range from 1.33 um to 1.55 um.  Examiner note that this recitation does not pertain to the structure of the claimed device and cannot be physically seen or touched.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2019/0131267 A1) in view of Coolbaugh et al (Coolbaugh) (US 2018/0314003 A1).
	In regards to claim 11, Wang (Fig. 9G and associated text and items) discloses wherein the semiconductor package (items 50) further comprises a bonding via (item 518) extending along a first direction through the device layer (items 308, 408, 508), and the insulator layer (items 304, 404, 402, Fig. 8 or 502, Fig. 9G), wherein the bonding via electrically connects the semiconductor die (items 560, 540) to the connective terminal (item 586), and a full thickness of the bonding via (item 518) measured along a second direction increases proceeding from the connective terminal (item 586) towards the semiconductor die (items 560, 540), wherein the first direction is perpendicular to the second direction, but does not specifically disclose a bonding via extending along a first direction through the interconnection structure.
	Coolbaugh (Fig. 1 and associated text) discloses a bonding via (item 332) extending along a first direction through the interconnection structure (item 206).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to the invention of Wang with the teachings of Coolbaugh for the purpose of an electrical connection.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 	In regards to claim 12, Wang (Figs. 4L, 4M, 5, 6B, 7, 8, 9G and associated text and items) discloses wherein the connective terminal (items 386, 486, 586) wraps around an end of the bonding via (item 518) further away from the semiconductor die (items 560, 540).
	It would have been obvious to modify the invention to include a connective terminal that wraps around an end of a bonding via, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 16, 2021